Title: From Benjamin Franklin to Samuel Franklin, 8 June 1770
From: Franklin, Benjamin
To: Franklin, Samuel


Loving Cousin,
London, 8 June, 1770.
I received your kind letter of the 23d of March. I was happy to find that neither you, nor any of your family, were in the way of those murderers. I hope that before this time the town is quite freed from such dangerous and mischievous inmates.
I rejoice to hear that you and your good wife and children continue in health. My love to them. I still enjoy a considerable share of that blessing, thanks to God, and hope once more to see Boston and my friends there before I die. I left it first in 1723. I made a visit there in 1733; another in 1743; another in 1753; another in 1763. Perhaps if I live to 1773, I may then call again and take my leave.
Our relation, Sally Franklin, is still with me here, is a very good girl, and grown up almost a woman. She sends her love to you and yours. I am, with sincere regard, Your affectionate cousin,
B. Franklin.
